DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 24, the specification does not recite that the outer face of the container includes an insulating material, the specification only discloses that the container can have at least one insulating inner surface, and therefore the new limitation is seen to constitute an issue of new matter and as such must be deleted.
Regarding claim 24, the specification does not recite that the isolating portion is on the first outer face of the container, the specification only recites that “the anode surface 420 is isolated from its respective face of the packaging (400) by means of an isolating portion 460” (PGPUB specification [0057])), the specification provides no specifics regarding the location of the isolating portion and the drawings do not provide clear support that the isolating portion is located on the outer face of the container (Figs. 8-13). Therefore the new limitation is seen to constitute an issue of new matter and as such must be deleted.
Regarding claim 30, claim 24 has been amended to be the embodiments of Figs. 8-13), and the specification does not disclose the embodiment of Figs. 8-13 as having a first contact element between the anode surface and an external environment to energize the anode surface using a positive electrode of an energizing device. Only the embodiment of Figs. 6, 7 has a first contact element for the anode surface and a second contact for the cathode surface. Fig. 11 is only disclosed to have the contact elements (530, 531) for the cathode surface. Therefore in light of the amendment to claim 24 the combination of amended claims 24 and 30 results in an issue of new matter, and the limitation that the container has a first contact element between the anode surface and an external environment to energize the anode surface using a positive electrode of an energizing device is seen to constitute an issue of new matter.
Regarding claim 36, claim 36 has been amended to recite that the first outer face of the container adjacent to the anode surface is coated with the insulating material and that a second outer face of the container that is opposite the first outer face is coated 
Regarding claim 38 and 39, claims 38 and 39 includes limitations for the embodiment specifically of Figures 14-17, and claim 24 is directed to the embodiments of Figures 8-13, there is no support for the embodiments of Figures 8-13 to include a sealing element configured to be penetrated by a penetrating anode of an energizing device as shown in Figures 13-17. Therefore in light of the amendment to claim 24 the combination of amended claims 24 and 38 and 39 results in an issue of new matter.
Claims 25-29, 31-35, 37, 40 and 41 are rejected by virtue of their dependence on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-32 and 34-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, it is unclear how the anode located on an inner surface of the container would be isolated from the outer face of the container with a portion that is on the outer face of the container. In other words it is unclear how the isolating portion can be considered to isolate the anode on the inner surface of the container from the 
Regarding claim 31, it is unclear what is meant by “coated with base”.
Claims 2-30, 32, 34-41 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 65 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beth et al. US 3,650,774.
Regarding claim 65, Beth discloses a container capable of being used for post packaging sterilization, characterized in that the container is filled with contents and sealed. The container comprising an anode surface, outer face of the container that is adjacent to the anode surface (end plate 20 made of metal) (end plates may be constructed from metal) (col. 5, lines 54-58), a sealing element (valve 28 with sections 30 seal off the outer end of portions 29) (col. 3, lines 47-60), the sealing element is capable of being penetrated by a penetrating anode of an energizing device to immerse the penetrating anode in the contents of the container to sterilize the contents. Beth discloses that the container comprises an a cathode surface (end plate 40 made of metal) that is not electrically connected to the anode surface, and at least one inner .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 24, 25, 26, 28, 29, 31, 34, 35, 36, 38, 40, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Druz US 2012/0064201 in view of Sjong US 2011/0123860.
Regarding claim 24, Druz discloses a container for post-packaging sterilization, characterized in that the container is filled with contents and sealed. Druz discloses that the container comprises an anode surface (32), a first outer face of the container that is adjacent to the anode surface, the first outer face including an insulating material 
Claim 24 differs from Druz in the recitation that the container comprises an isolating portion on the first outer face of the container, the isolating portion isolating the anode surface that is conductive from the first outer face of the container.
However it would have been obvious to try and place an isolating portion on the first outer face of the container, the isolating portion isolating the anode surface that is conductive from the first outer face of the container, since Druz already teaches that the 
Claim 33 differs from Druz in the recitation that the anode surface has an immersion rod to be immersed in the contents of the package, and not touching the cathode surface. However it is noted that the modification of the anode surface to additionally comprise an immersion rod constitutes a change in shape of the anode surface, and it is noted that Druz already discloses the size and area of the anode surface can be varied based ([0035], [0045], [0046]) and one of ordinary skill in the art would have been motivated to modify the shape and size of the anode surface based on the desired shelf life of the product ([0046]). 
Nevertheless, Sjong discloses forming an anode which has an immersion rod to be immersed in the contents of the package, and not touching the cathode surface ([0044]-[0047], Fig. 14). It would have been obvious to one of ordinary skill in the art to modify Druz such that the anode surface has an immersion rod to be immersed in the contents of the package, and not touching the cathode surface as taught by Sjong since it has been held that the use of known techniques to improve similar process in the same way supports a conclusion of obviousness.
Regarding claim 25, Druz in view of Sjong discloses that the container is produced in metal or plastic or a combination thereof (‘201, [0028], [0064]).
Regarding claim 26, Druz in view of Sjong discloses that the contents are a food represented by one or more solids and one or more fluids, that are mixed (food product may comprise a fruit, plurality of fruits, a vegetable, a plurality of vegetables or a 
Regarding claim 28, Druz in view of Sjong discloses that the anode surface (32) and cathode surface (31) are parallel to each other (‘201, Fig. 2, [0051]).
Regarding claim 29, Druz discloses that the anode surface and cathode surface are surfaces having conductive material that face the inside of the container (‘201, Fig. 2, [0051], [0064]).
Regarding claim 31, Druz in view of Sjong discloses that the anode surface and the cathode surface are coated with ink (discloses metals can be plated) (‘201, [0034], anodic index rank table, [0035]). 
Regarding claim 34, claim 34 is rejected for the same reasons given above as for claim 24. Further, it is noted that Druz already discloses varying the surface area and volume of the anode (‘201, [0046], [0052]) based on the food product and metals and packaging materials and therefore one of ordinary skill in the art would have been motivated to vary the size of the immersion rod such that it is subsequently equidistant from the inner walls and the bottom and top of the container in order to provide a sufficient volume and area of anode.
Regarding claim 35, Druz in view of Sjong discloses that the anode surface and the cathode surface are coated with metal or metallized (discloses metals can be plated) ([0034], anodic index rank table, [0035]) (‘201, Fig. 2, [0006], [0035], [0051], [0056]).
Regarding claim 36, claim 36 differs from Druz in view of Sjong in the recitation that the first outer face of the container adjacent to the anode surface and a second 
Regarding claim 38, claim 38 differs from Druz in view of Sjong in the recitation that the container comprises a sealing element on the first outer face of the container configured to be penetrated by the anode of an energizing device to immerse the penetrating anode in the contents for sterilization. However it would have been obvious to try and place an additional layer on the first outer face of the container to form an additional sealing element on the first outer face of the container since Druz already teaches that the container can comprise multiple layers of plastic (‘201, [0010], [0028], [0033]). It is submitted that the sealing element and container made of plastic would be capable of being penetrated by the anode of an energizing device to immerse the penetrating anode in the contents for sterilization.
Regarding claim 40, Druz in view of Sjong discloses that the cathode surface (31) is a larger inner side face from amongst inner side faces of the container (‘201, Fig.1, 2, [0052]).
Regarding claim 41, Druz in view of Sjong discloses that the container is made of glass (‘201, [0028], [0064]).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Druz US 2012/0064201 in view of Sjong US 2011/0123860 in view of Keienburg US 2014/0339230.
Regarding claim 27, Druz in view of Sjong discloses that the container can comprise metal foil in addition to the plastic packaging material (‘201, [0028], [0031]).
Claim 27 differs from Druz in view of Sjong in the recitation that the container comprises stainless steel.
Keienburg discloses that a stainless steel foil is a suitable metal foil for a food container ([0032]). It would have been obvious to one of ordinary skill in the art to modify the metal foil of Druz in view of Sjong to be a stainless steel metal foil as taught by Keienburg, since it has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07).
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Sjong discloses that the rod 508 is used as a sacrificial anode to protect the container 400 from corrosion when the container is filled with product, and that in contrast amended claim 24 recites that the immersion road “sterilizes the contents of the container”, Sjong was only relied upon to teach adjusting the shape of the anode surface of Druz to include a rod and Druz recites that during the shelf life of the package, electrolysis occurs within the package with the result 
In response to applicant’s argument that the rod in Sjong is in contact with the end wall, i.e. its cathode surface, Sjong teaches that the cathode can be one of the sidewall and the end wall ([0023], [0026]), therefore the end wall 106 does not necessarily need to be a cathode surface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A/

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792